DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 5/30/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim(s) 7 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Deng et al (US 2006/0083898 A1).
Deng teaches flashing systems comprising a topsheet comprising a non-woven porous material (e.g. perforated film or breathable non-woven) laminated  (e.g. thermally bonded) to a film; wherein the film may be a breathable microporous film and may also comprise a polyolefin (para 20, 27, 28); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a microporous polyolefin membrane. Deng further teaches the topsheet is microcreped to a high degree of compaction, resulting in a high level of extension at a relatively low applied stress (para 17, 24, 25).
Deng teaches the flashing systems may have a strain of up to 500% (table 4) and a recovery of less than 50% (para 27) which would have suggested or otherwise rendered obvious the ranges of the instant claims.
The limitation “the microcreped composite microporous membrane has a puncture strength about 20% greater than the puncture strength of the composite microporous membrane before it is microcreped” is an optional limitation that need not be taught by Waggoner.
Deng further teaches the flashing should prevent water intrusions (i.e., water impervious) and may be breathable (i.e., vapor permeable) (para 2, 4, 18, 20, 22).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deng as applied to claim 7 above, and further in view of Kaseya et al (JP H05-138786 A).
Deng teaches the microcreped composite microporous membrane of claim 7.
Deng fails to suggest wherein the average diameter of the pores in the microporous polyolefin membrane is in the range 0.02 to 0.20 μm.
Kaseya teaches a laminated sheet superior in permeability, water resistance, and mechanical properties for use as house wraps (i.e., construction materials) (abstract, page 8) comprising a polyethylene microporous film attached to a nonwoven fabric (page 2); wherein the film and nonwoven fabric are bonded through heat and pressure (i.e., thermally bonded) (page 5).
Therefore, it would have been obvious to substitute the microporous film of Kaseya for the microporous film of Waggoner as modified by Deng, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). 
Kaseya teaches its microporous film may have pore sizes of 0.1 to 50 μm (page 3). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kaseya, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783